ICJ_164_IranianAssets_IRN_USA_2016-07-01_ORD_01_NA_00_EN.txt.                                    INTERNATIONAL COURT OF JUSTICE


                                    REPORTS OF JUDGMENTS,
                                 ADVISORY OPINIONS AND ORDERS


                                 CERTAIN IRANIAN ASSETS
                            (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                          OF AMERICA)


                                       ORDER OF 1 JULY 2016




                                          2016
                                   COUR INTERNATIONALE DE JUSTICE


                                      RECUEIL DES ARRÊTS,
                               AVIS CONSULTATIFS ET ORDONNANCES


                                CERTAINS ACTIFS IRANIENS
                            (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                           D’AMÉRIQUE)


                                  ORDONNANCE DU 1er JUILLET 2016




4 CIJ1101_anc_1099.indb 1                                                10/02/17 09:59

                                               Official citation :
                                            Certain Iranian Assets
                            (Islamic Republic of Iran v. United States of America),
                               Order of 1 July 2016, I.C.J. Reports 2016, p. 249




                                            Mode officiel de citation :
                                             Certains actifs iraniens
                             (République islamique d’Iran c. Etats-Unis d’Amérique),
                            ordonnance du 1er juillet 2016, C.I.J. Recueil 2016, p. 249




                                                                                1101
                                                                 Sales number
                ISSN 0074-4441                                   No de vente:
                ISBN 978-92-1-157296-4




4 CIJ1101_anc_1099.indb 2                                                                 10/02/17 09:59

                                                                  1 JULY 2016

                                                                    ORDER




                                     CERTAIN IRANIAN ASSETS

                            (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                          OF AMERICA)




                                     CERTAIN ACTIFS IRANIENS

                            (RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
                                           D’AMÉRIQUE)




                                                               1er JUILLET 2016

                                                               ORDONNANCE




4 CIJ1101_anc_1099.indb 3                                                         10/02/17 09:59

                    249 	




                                   INTERNATIONAL COURT OF JUSTICE


        2016
                                                    YEAR 2016
       1 July
     General List                                   1 July 2016
      No. 164

                                    CERTAIN IRANIAN ASSETS
                             (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                           OF AMERICA)




                                                     ORDER


                    Present: President Abraham; Vice‑President Yusuf; Judges Owada,
                             Tomka, Cançado Trindade, Greenwood, Xue, Gaja,
                             Sebutinde, Bhandari, Robinson, Crawford, Gevorgian;
                             Registrar Couvreur.



                        The International Court of Justice,
                       Composed as above,
                       After deliberation,
                       Having regard to Article 48 of the Statute of the Court and to Arti-
                    cles 31, 44, 45, paragraph 1, 48 and 49 of the Rules of Court,
                       Having regard to the Application filed in the Registry of the Court on
                    14 June 2016, whereby the Government of the Islamic Republic of Iran
                    instituted proceedings against the United States of America with regard
                    to a dispute concerning “violations by the Government of the United States
                    of America of the Treaty of Amity, Economic Relations, and Consular
                    Rights between Iran and the United States of America which was signed
                    in Tehran on 15 August 1955 and entered into force on 16 June 1957”;
                       Whereas a signed copy of the Application was communicated to the
                    United States of America on the day it was filed;
                       Whereas the Islamic Republic of Iran has appointed Mr. M. H. Zahe-
                    din Labbaf as Agent; and whereas the United States of America has

                    4




4 CIJ1101_anc_1099.indb 20                                                                       10/02/17 09:59

                    250 	           certain iranian assets (order 1 VII 2016)

                    appointed Mr. Brian J. Egan as Agent, Mr. Newell L. Highsmith and
                    Ms Katherine D. McManus as Co‑Agents, and Ms Kathleen A. Wilson
                    as Deputy‑Agent;
                       Whereas, at a meeting held by the President of the Court with the rep-
                    resentatives of the Parties on 30 June 2016, the Representative of the
                    Islamic Republic of Iran indicated that his Government wished to have at
                    its disposal a period of five to six months for the preparation of its Memo-
                    rial; and whereas the Deputy‑Agent of the United States of America indi-
                    cated that her Government would require a period of nine months for the
                    preparation of its Counter‑Memorial;
                       Taking into account the views of the Parties and the circumstances of
                    the case,
                        Fixes the following time‑limits for the filing of the written pleadings:

                     1 February 2017 for the Memorial of the Islamic Republic of Iran; and
                     1 September 2017 for the Counter‑Memorial of the United States of
                    America;
                        Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this first day of July, two thousand and
                    sixteen, in three copies, one of which will be placed in the archives of the
                    Court and the others transmitted to the Government of the Islamic
                    Republic of Iran and the Government of the United States of America,
                    respectively.

                                                                  (Signed) Ronny Abraham,
                                                                              President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                    5




4 CIJ1101_anc_1099.indb 22                                                                         10/02/17 09:59

